EXHIBIT 10.5

 

Imagion Biosystems Inc., Irrevocable Proxy

 



1.Manhattan Scientifics, Inc., (“MSI”) the sole shareholder of Common Stock of
Imagion Biosystems, Inc., a Nevada corporation (the “Company”), hereby grants to
the Investors (the “Investors”) under the Note Purchase Agreement of even date
herewith (the “NPA”), an irrevocable proxy as set forth below. This proxy is a
condition of and an inducement to the Investors providing capital to the Company
under the NPA.

 

 

2.The Acquirer grants to the Investors this as the Acquirer’s proxy to vote all
shares of the Company held by MSI (the “Shares”) as the Investors deems
appropriate in the best interest of the Corporation on all matters reasonably
required to carry out the spinout plan described in the term sheet attached as
an exhibit hereto.

 

 

3.This Irrevocable Proxy will terminate on the first to occur of: (a) the
closing of the first sale of the Company’s Common Stock in a firm commitment,
underwritten public offering on the Australian Stock Exchange, or (b) three
years after the date hereof.

 

 

4.Those issues on which this Irrevocable Proxy shall be authorized to vote shall
include any corporate event and all matters for which shareholders may vote.

 

 

5.The Company may accept a communication from any Investor concerning voting
pursuant to this Irrevocable Proxy as representing a communication of all the
Investors, and any Investor making such communication represents and warrants to
the Company that such Investor has the right and authority to make such
communication on behalf of all the Investors



 

Dated: 10 Nov. 2016

 



 IMAGION BIOSYSTEMS, INC., a Nevada corporation    By:

/s/ Robert Proulx

 

Name:

Robert Proulx

  Title:

Director

     

 

MANHATTAN SCIENTIFICS, INC., a Delaware corporation

 

 

 

 

 

 

By:

/s/ Manny Tsoupanarias

 

 

Name:

Manny Tsoupanarias

 

 

Title:

CEO

 



 